The doctrine of stare decisis is strong and well established. But it has never impressed me as strong enough to achieve magic in its application. In my opinion, nothing short of that could free the case of McDonald v. Lambert, 43 N.M. 27, 37, 85 P.2d 78, 120 A.L.R. 250, from the error which has inhered in the decision since it was first announced. It would be a simple matter for me to cite the doctrine of stare decisis and concur with my brethren in this opinion. But when I consider doing so, the spirit rebels. If the decision was as wrong as the late Mr. Justice Bickley and myself felt it to be when we dissented in that case, it is just as wrong now. The passing years have in no way served to dilute the error inhering from the beginning in a holding which says husband and wife may not by agreement between themselves transmute separate estate into community property and vice versa under a statute, 1941 Comp. § 65-206, L. 1907, c. 37, § 4, which declares: "Either husband or wife may enter into any engagementor transaction with the other, or with any other personrespecting property, which either might, if unmarried." (Emphasis mine.)
The Supreme Court of California from which state we adopted the statute, in two *Page 486 
separate decisions handed down four and eight years, respectively, prior to our adoption of it, had held the statute authorized the spouses to transmute separate estate into community property and, as well, community property into separate estate. Yoakam v. Kingery, 126 Cal. 30, 58 P. 324; In re McCauley's Estate, 138 Cal. 546, 71 P. 458. The language of the statute itself, without the aid of the doctrine of adopted construction, reasonably yielded itself to no other construction. Reinforced by the doctrine, such a construction seemed compelled. All these weighty considerations, however, were lightly brushed aside in McDonald v. Lambert to follow the precedent of a Texas decision in Kellet v. Trice, 95 Tex. 160, 66 S.W. 51, rendered in the absence of an enabling statute such as California had, and which we, previously, had adopted from California along with the construction given it by that state's highest court.
As already said, the holding in McDonald v. Lambert, supra, has improved none with age and has resulted only in greatly confusing and complicating the property rights of husband and wife. The suggestion that in the lapse of eleven years since that decision the legislature has done nothing to change its holding on the point at issue is entitled to no weight whatever. The legislature some thirty years earlier, in language which it unquestionably felt so plain as to be free from any doubt, adopted a statute from California which its Supreme Court on two occasions already had held conferred the power on husband and wife to transmute property from one form into another. In the face of that experience, how can its failure to repeat what it already had done fairly be said to have any significance whatever! Comment by the author of the case note in A.L.R. to a report of McDonald v. Lambert, 43 N.M. 27, 37, 85 P.2d 78, 120 A.L.R. 250, the annotation beginning at page 264, obviously senses anomaly in our failure to follow the California decisions construing the very statute rendered prior to our adoption of it. See comment on pages 267 and 268 of 120 A.L.R.
Perhaps, it had never occurred to the majority in McDonald v. Lambert, that the result which they affirmed it was impossible to achieve by agreement of the spouses, the transmutation of separate estate into community property, takes place constantly, nevertheless, where the separate property or funds become so commingled with community property that it is impossible to trace and identify the separate property in the commingled mass. Especially is this true of tangible personal property of the same kind and quality, such as grain pr sheep. Cf. Brown v. Lockhart,12 N.M. 10, 71 P. 1086; Stroope v. Potter, 48 N.M. 404,151 P.2d 748. May not the rationale of such decisions rest as much on presumed intent of the parties in permitting the commingling *Page 487 
as on any doctrine of necessity? It seems so to me. To say the least, the "impossible" does happen and what was separate property, a character given it by the method of acquisition at the time of acquisition, henceforth becomes and is community property, a character it did not have when acquired, the holding in McDonald v. Lambert to the contrary notwithstanding.
Indeed, it is a peculiar reason pr logic which, under the conditions described, upholds the power to transmute commingled separate estate into community property, irrespective of intent on the part of the spouses, and yet denies their right under our statute to accomplish the same result, absent the element of commingling. Conceivably, the commingling in a given case may have resulted from an express agreement between the spouses that all property, of the one kind or the other, should be held as community property. Will that agreement poison an application of the doctrine, otherwise controlling, to commingled property? Let the majority answer.
But why go on? Stare decisis seemingly satisfied as many as four of the five of us to concur in affirming a decision which an abiding conviction, from the very beginning, has convinced me is absolutely wrong and should never have been announced in the first place. Since our holding in State v. Jones, 44 N.M. 623,107 P.2d 324, that we may give an overruling decision prospective operation only, the doctrine that the earlier decision has become a "rule of property" furnishes a popr shield, indeed, behind which to perpetuate error.
The considerations mentioned failing to move the majority, nothing remains but to refer the reader to my dissenting opinion in McDonald v. Lambert, supra, for reasons additional to, or confirmatory of, those here given stating why, in my settled judgment, the decision is wrong. The result is that an agreement entered into between a husband and wife, in the best of faith, in a belief then fully justified that this statute meant what it said, and that, too, long before this court by a three to two decision in McDonald v. Lambert had held otherwise, is completely nullified. Accordingly, property is distributed in a manner different from what the husband and wife intended, as reflected by the solemn agreement entered into between them, which the majority now declare is wholly void.
I dissent. *Page 488